DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/26/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Defining the receptacle depth by an undefined dimension ie. that of a beverage container which is not defined or part of the recited invention but rather to be used with the invention is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Rodriguez (US 2022/0041254).
Rodriguez discloses a flotation device comprising a flotation device body 100 structured to float on a water body, the flotation device body having a first surface (bottom 1170) configured to contact and float on the water body and a second surface (top) opposite the first surface, the second surface configured to allow a user to sit thereon; and a receptacle 10 (with insulation layer) considered in the shape of the flotation body coupled to the first surface (via strap 160) and extending away therefrom, an opening defined through the flotation device body to allow the user to access the receptacle from the second surface; see figures, para. 23.
Claims 1 and 13-14  are rejected under 35 U.S.C. 102(a)1 as being anticipated by Caplan et al. (2005/0247248).
Caplan et al. disclose a flotation device 1 comprising a flotation device body structured to float on a water body, the flotation device body having a first surface (bottom) configured to contact and float on the water body and a second surface (top) opposite the first surface, the second surface configured to allow a user to stand or sit thereon; and a receptacle portal 10 coupled to the first surface and extending away therefrom (upward), an opening defined through the flotation device body to allow the user to access the receptacle from the second surface; see para. 68-70; figures 6-7, 13.
	Regarding claims 13-14, Caplan et al. disclose a receptacle shape (wedge) corresponding to a shape of the flotation body 26a; see fig. 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 2012/0040574) in view of Rodriguez (US 2022/0041254).
Grimes et al. disclose a flotation device comprising a flotation device body 100 structured to float on a water body, the flotation device body having a first surface (bottom) configured to contact and float on the water body and a second surface (top) opposite the first surface, the second surface configured to allow a user to stand or sit thereon; and a receptacle (variably configured including to hold a single beverage container) 114, 116, 118 an opening defined through the flotation device body to allow the user to access the receptacle from the second surface; see fig. 1; para. 18, 32.  While the various receptacles of Grimes et al. are disclosed as removable and possibly put in contact with the lower first water contacting surface and extend away therefrom they are not directly disclosed as coupled to the first/bottom surface. It would have been obvious to one of ordinary skill in the art to couple the receptacle of Grimes et al. to the first surface as taught by Rodriguez to avoid relative movement and damage.
 Regarding the receptacle depth, Grimes is considered as claimed sized to correspond to a can of common various sizes which would present the claimed conditions as best understood and/or adjust a body thickness in a corresponding manner.  Further note retractable container bottom contacting member discussed para. 32 which adjusts to a container placement within the receptacle.3 
Regarding claims 8-9, Grimes et al. provide for insulation (layer) within receptacles 114+; see para. 34 note that one aperture of a receptacle configured for a single container would be as claimed ie. defined in the insulating layer and configured to hold a single beverage container.
Regarding claim 10, Grimes provides for a cover 120+ secured to receptacle upper portion (considered rim) by alternate mechanisms (including a latch 219) in a water tight/closed configuration and removable accessible configuration; see para. 18.
Regarding claims 4 and 11, Grimes et al. disclose a receptacle cover/lid secured by a fastener (various including a latch; para. 18)  however is unclear if the latch is either hinged or coupled to the lid.  It is considered an obvious design choice to provide a common hinged latch system with components on multiple surfaces for coupling engagement and would have been obvious design choice to one of ordinary skill in the art to couple a lid latch as claimed to the cover/lid in the invention to Grimes et al. for releasably securing the lid in place.  Note that regarding securing the beverage container within the receptacle as recited in claim 4 the invention to Grimes et al. is considered dimensioned such that the recited condition “securing the beverage container within” as Grimes et al. disclose use with various sized items. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2022/0041254) in view of Moses et al. (US 2020/0317302).
Rodriguez discloses a flotation device however does not disclose a propeller and steering. Moses however teaches a similar flotation device structured to float on a water body with a propeller 34 disposed on a first bottom surface and a steering (onboard controls para. 28 and/or handle 24) disposed on a top second surface opposite the first surface. It would have been obvious to one of ordinary skill in the art to provide a propeller and steering as taught by Moses et al. in the invention to Rodriguez for automated controlled mobility.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 2012/0040574) in view of Rodriguez (US 2022/0041254) and further view of McMurray-Strivers (US 6,318,590).
Grimes et al. do not directly disclose detent retaining members on the receptacle sidewall as claimed however McMurray-Strivers (Strivers hereafter) teaches providing a cupholder receptacle 40 for retaining containers 22 comprising coupling members/detents 35 for engaging the container and cupholder sidewall surfaces; see fig. 2.  It would have been obvious to one of ordinary skill in the art to provide detents of Strivers on the receptacle sidewall of Grimes et al. for engaging and retaining a container.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes et al. (US 2012/0040574) in view of Rodriguez (US 2022/0041254) and further view of Ogura (US 2009/0039095).
Grimes et al. do not directly disclose a rotatable arm coupled to a biasing member as claimed however Ogura teaches providing a cupholder receptacle for retaining beverage containers comprising rotatable arm 22 at a sidewall location coupled to biasing members; see figures 7-8, para. 59.  It would have been obvious to one of ordinary skill in the art to include the biased arm members as taught by Ogura in the modified invention to Grimes et al. to provide releasable container retention within.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See other various floating devices with receptacles e.g. Campbell, Sheerer et al., multiple cup holder of Fissell; retaining membrane of Rios et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759